UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-52225 (Commission file number) SOLAR ACQUISITION CORP. (Exact name of small business issuer as specified in its charter) Florida 20-5080271 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 215 Dino Drive, Ann Arbor, MI 48103 (Address of principal executive offices) 734-320-7628 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 10, 2010 11,541,000–shares of common stock Transitional Small Business Disclosure Format (check one):Yes oNo x Solar Acquisition Corp. Index Page Number PART I.
